
	
		III
		110th CONGRESS
		1st Session
		S. RES. 411
		IN THE SENATE OF THE UNITED STATES
		
			December 19 (legislative day, December 18),
			 2007
			Mr. Cornyn (for himself
			 and Mrs. Hutchison) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the life and recognizing the
		  accomplishments of Texas civil rights pioneer Dr. Hector P.
		  Garcia.
	
	
		Whereas Hector P. Garcia was born on January 17, 1914, in
			 Llera, a small town in south central Tamaulipas, Mexico;
		Whereas Hector P. Garcia was brought to Mercedes, Texas,
			 as a small child when his parents fled the Mexican Revolution in 1917;
		Whereas Dr. Hector P. Garcia graduated from the University
			 of Texas Medical School in 1940, and later joined the United States
			 Army;
		Whereas Dr. Hector P. Garcia served as an infantryman, a
			 combat engineer, and a medical doctor during World War II, and earned the
			 Bronze Star medal with six battle stars for his distinguished service;
		Whereas Dr. Hector P. Garcia founded the American GI Forum
			 in 1948 to fight for equal treatment of Mexican-American veterans, including
			 proper medical treatment and educational benefits;
		Whereas, in 1949, Dr. Hector P. Garcia secured a burial
			 with full military honors at Arlington National Cemetery for Pvt. Felix
			 Longoria after a Texas funeral home refused to hold a wake for Pvt. Longoria, a
			 U.S. soldier killed during World War II, for the sole reason that he was
			 Hispanic;
		Whereas President Lyndon Johnson made Dr. Hector P. Garcia
			 the first Mexican-American to serve as an ambassador to the United
			 Nations;
		Whereas Dr. Hector P. Garcia was the first Hispanic to
			 serve on the U.S. Commission on Civil Rights;
		Whereas, in 1984, President Ronald Reagan bestowed upon
			 Dr. Hector P. Garcia the Presidential Medal of Freedom;
		Whereas Dr. Hector P. Garcia devoted his life to fighting
			 for civil rights and educational access for Mexican-Americans; and
		Whereas this Nation has benefited from Dr. Hector P.
			 Garcia's legacy of generosity and commitment to equality: Now, therefore, be
			 it
		
	
		That the Senate honors the life of
			 Dr. Hector P. Garcia, a selfless physician, decorated World War II veteran,
			 dedicated family man, and civil rights hero, and joins in the celebration of
			 his birthday, January 17.
		
